SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Schedule 13G (Rule 13d-102) Information to Be Included in Statements Filed Pursuant to Rules 13d-1 (b), (c) and (d) and Amendments Thereto Filed Pursuant To 13d-2 Under the Securities Exchange Act of 1934 (Amendment No. ) * IFM Investments Limited (Name of Issuer) Class A Ordinary Shares (Title of Class of Securities) 45172L100 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ¨ Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 45172L100 13G Pageof 10 Pages 1 Name of Reporting Person Donald Zhang 2 Check the Appropriate Box if a Member of a Group (a) ¨ (b) x 3 SEC Use Only 4 Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 5 Sole Voting Power 273,838,1221 Class A ordinary shares 6 Shared Voting Power 0 7 Sole Dispositive Power 221,838,1222Class A ordinary shares 8 Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 273,838,122 Class A ordinary shares 10 Check Box if the Aggregate Amount in Row (9) Excludes Certain Shares ¨ 11 Percent Of Class Represented By Amount In Row 9 45.4% 12 Type of Reporting Person IN 1 Includes (i) 260,000,000 Class A ordinary shares beneficially held by Donald Zhang through IFM Overseas Partners L.P., and (ii) 13,838,122 Class A ordinary shares underlying share options held by Donald Zhang that are exercisable within 60 days. 2 Includes (i) 208,000,000 Class A ordinary shares beneficially held by Donald Zhang through IFM Overseas Partners L.P., and (ii) 13,838,122 Class A ordinary shares underlying share options held by Donald Zhang that are exercisable within 60 days. CUSIP No. 45172L100 13G Page 3 of 10 Pages 1 Name Of Reporting Person Harry Lu 2 Check the Appropriate Box if a Member of a Group (a) ¨ (b) x 3 SEC Use Only 4 Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 5 Sole Voting Power 3,492,271 Class A ordinary shares 6 Shared Voting Power 0 7 Sole Dispositive Power 3,492,271 Class A ordinary shares 8 Shared Dispositive Power 9 Aggregate Amount Beneficially Owned by Each Reporting Person 55,492,2713 Class A ordinary shares 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares ¨ 11 Percent of Class Represented by Amount in Row 9 9.4% 12 Type of Reporting Person IN 3 Includes (i) (as to dispositive power) 52,000,000 of the 260,000,000 Class A ordinary shares held in IFM Overseas Partners L.P. by Harry Lu, and (ii) 3,492,271 Class A ordinary shares underlying share options held by Harry Lu that are exercisable within 60 days. CUSIP No. 45172L100 13G Page 4 of 10 Pages 1 Name Of Reporting Person IFM Overseas Partners L.P. 2 Check the Appropriate Box if a Member of a Group (a) ¨ (b) x 3 SEC Use Only 4 Citizenship or Place of Organization Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 5 Sole Voting Power 260,000,000 Class A ordinary shares 6 Shared Voting Power 0 7 Sole Dispositive Power 260,000,000 Class A ordinary shares 8 Shared Dispositive Power 0 9 Aggregate Amount Beneficially Owned by Each Reporting Person 260,000,000 Class A ordinary shares 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares ¨ 11 Percent of Class Represented by Amount in Row 9 44.1% 12 Type of Reporting Person PN CUSIP No. 45172L100 13G Page 5 of 10 Pages 1 Name Of Reporting Person IFM Overseas Limited 2 Check the Appropriate Box if a Member of a Group (a) ¨ (b) x 3 SEC Use Only 4 Citizenship or Place of Organization Cayman Islands Number of Shares Beneficially Owned by Each Reporting Person With 5 Sole Voting Power 260,000,000 Class A ordinary shares 6 Shared Voting Power 0 7 Sole Dispositive Power 260,000,000 Class A ordinary shares 8 Shared Dispositive Power 0 9 Aggregate Amount Beneficially Owned by Each Reporting Person 260,000,000 Class A ordinary shares 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares ¨ 11 Percent of Class Represented by Amount in Row 9 44.1% 12 Type of Reporting Person CO CUSIP No. 45172L100 13G Page 6 of 10 Pages Item 1(a). Name of Issuer: IFM Investments Limited Item 1(b). Address of Issuer’s Principal Executive Offices: 26A, East Wing, Hanwei Plaza, No.7 Guanghua Road, Chaoyang District, Beijing, 100004 The People’s Republic of China Item 2(a). Name of Person Filing: Donald Zhang Harry Lu IFM Overseas Partners L.P. IFM Overseas Limited Item 2(b). Address of Principal Business Office or, if None, Residence: Donald Zhang 26A, East Wing, Hanwei Plaza, No.7 Guanghua Road, Chaoyang District, Beijing, 100004 The People’s Republic of China Harry Lu 26A, East Wing, Hanwei Plaza, No.7 Guanghua Road, Chaoyang District, Beijing, 100004 The People’s Republic of China IFM Overseas Partners L.P. 26A, East Wing, Hanwei Plaza, No.7 Guanghua Road, Chaoyang District, Beijing, 100004 The People’s Republic of China IFM Overseas Limited 26A, East Wing, Hanwei Plaza, No.7 Guanghua Road, Chaoyang District, Beijing, 100004 The People’s Republic of China Item 2(c) Citizenship: Donald Zhang–United States Harry Lu– United States IFM Overseas Partners L.P. – Cayman Islands IFM Overseas Limited – Cayman Islands CUSIP No. 45172L100 13G Page7 of 10 Pages Item 2(d). Title of Class of Securities: Class A ordinary shares Item 2(e). CUSIP Number: 45172L100 Item 3. If this statement is filed pursuant to §§ 240.13d-1(b), or 240.13d-2(b) or (c), check whether the persons filing is a: Not applicable Item 4. Ownership: Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. Reporting Person Amount beneficially owned: Percent of class: Sole power to vote or direct the vote: Shared power to vote or to direct the vote: Sole power to dispose or to direct the disposition of: Shared power to dispose or to direct the disposition of: Donald Zhang 45.4% 0 Harry Lu 9.4% 0 IFM Overseas Partners L.P. 44.1% 0 0 IFM Overseas Limited 44.1% 0 0 IFM Overseas Partners L.P., a Cayman Islands limited partnership, was established on December 15, 2005. It directly owns 260,000,000 Class A ordinary shares of IFM Investments Limited. IFM Overseas Limited, a corporation incorporated under the laws of the Cayman Islands, acts as the general partner of IFM Overseas Partners L.P. and exercises investment control over the Class A ordinary shares held by IFM Overseas Partners L.P Maxpro International Enterprises, Inc., a New York corporation, owns 100% of the equity interest in IFM Overseas Limited. Donald Zhang owns 100% of the equity interest in Maxpro International Enterprises, Inc., through D&M Capital Corporation. IFM Holding Company Limited and Harry Lu, each a limited partner of IFM Overseas Partners L.P., hold 80% and 20% of the partnership interest in IFM Overseas Partners L.P., respectively. IFM Holding Company Limited is a corporation incorporated under the laws of Cayman Islands, and is 100% owned by Maxpro International Enterprises, Inc. CUSIP No. 45172L100 13G Page8 of 10 Pages Item 5. Ownership of Five Percent or Less of a Class: Not applicable Item 6. Ownership of More than Five Percent on Behalf of Another Person: Not applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Controlling Person: Not applicable Item 8. Identification and Classification of Members of the Group: Not applicable Item 9. Notice of Dissolution of Group: Not applicable Item 10. Certifications: Not applicable CUSIP No. 45172L100 13G Page 9 of 10 Pages SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February 11, 2011 Donald Zhang /s/ Donald Zhang Donald Zhang Harry Lu /s/ Harry Lu Harry Lu IFM Overseas Partners L.P. By: IFM Overseas Limited, its general partner By:/s/ Donald Zhang Name: Donald Zhang Title:Director IFM Overseas Limited By:/s/ Donald Zhang Name: Donald Zhang Title:Director LIST OF EXHIBITS Exhibit No. Description A Joint Filing Agreement
